Case 5:19-cv-00197-KGB Document 18 Filed 08/31/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
LATASHA RIDGLE PLAINTIFF
Vv. CASE NO. 5:19-CV-197-KGB
ARKANSAS DEPARTMENT OF DEFENDANT

CORRECTION

CONFIDENTIALITY AND PROTECTIVE ORDER

Before the Court is the motion for protective order filed by Defendant Arkansas
Department of Correction by and through their undersigned counsel (“ADC”). Plaintiff does not
oppose the motion.

1. The parties are engaged in discovery production and ADC has raised confidentiality
defenses as to Plaintiff's discovery requests pertaining to inmate records, confidential informants,
internal affairs reports, investigations, ADC’s personnel files and other identifying documents that
may contain protected confidential information.!

2. That the Court hereby orders that any materials provided by the ADC deemed
“confidential” or “protected” by ADC, shall be prohibited from any further disclosure,
dissemination, or review, except as necessary for expert consultation, any retained expert is also
prohibited from any disclosure, dissemination or publication, other than to counsel of record,

unless allowed by the Court upon Motion by a party.

 

! Plaintiff has not yet seen the information Defendant intends to produce pursuant to this protective order an
reserves the right to dispute whether information should be subject to this Order.
Case 5:19-cv-00197-KGB Document 18 Filed 08/31/20 Page 2 of 4

3. Any disclosure or review of said protected confidential materials, other than to
counsel of record, to any retained experts shall require notice to all counsel of record prior to said

disclosure for expert review.

IT IS SO ORDERED.
duryusk 24 , 2090 Hqushnw Dak YA

THE HONORABLE KRISTINE G. BAKER
UNITED STATES DISTRICT COURT
Case 5:19-cv-00197-KGB Document 18 Filed 08/31/20 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
LATASHA RIDGLE PLAINTIFF
v. CASE NO. 5:19-CV-197-KGB
ARKANSAS DEPARTMENT OF DEFENDANT

CORRECTION
DEFENDANT’S UNOPPOSED MOTION FOR PROTECTIVE ORDER

Comes now Defendant Arkansas Department of Correction (“ADC”) and moves for a
protective order under Rule 26(c) of the Federal Rules of Civil Procedure. In support of its motion,
ADC states as follows:

1. Plaintiff, Latasha Ridgle, filed this lawsuit alleging that she was sexually harassed
by inmates housed at the ADC (D.E. 1). Plaintiff seeks discovery that requires Defendant to
produce documents that reveal information related to prison’s operation, disciplinary information,

and other confidential information. Deposition testimony in this case may also reveal confidential

information.

2. Defendant seeks a protective order in the form of the proposed order attached as
Exhibit 1.

3. Plaintiff has approved of Exhibit 1 and, therefore, does not oppose this motion.

WHEREFORE, ADC prays that the Court enters a protective order regarding the
confidentiality of information provided in discovery.
Respectfully submitted,

LESLIE RUTLEDGE
Attorney General
Case 5:19-cv-00197-KGB Document 18 Filed 08/31/20 Page 4 of 4

By:

Maryna Jackson

Ark. Bar No. 2009111

Assistant Attorney General

Arkansas Attorney General's Office

323 Center Street, Suite 200

Little Rock, AR 72201

Phone: (501) 683-3296

Fax: (501) 682-2591

Email: maryna.jackson@arkansasag.gov
Attorneys for Defendant

CERTIFICATE OF SERVICE

I, Maryna Jackson, hereby certify that on August 10, 2020, I electronically filed the
foregoing documents with the Clerk of Court using the CM/ECF filing system, which shall send
notification of the filing to all counsel of record.

/s/ Maryna Jackson
Maryna Jackson
